FILED
                              NOT FOR PUBLICATION                           JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA BALICAT OLIVEROS; et al.,                  No. 09-71512

               Petitioners,                      Agency Nos. A047-872-565
                                                             A047-872-566
  v.                                                         A047-872-567
                                                             A047-872-568
ERIC H. HOLDER, Jr., Attorney General,                       A047-872-569
                                                             A047-872-570
               Respondent.

                                                 MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Maria Balicat Oliveros and her five daughters, natives and citizens of the

Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen based on ineffective assistance of counsel.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ September 30,

2008, motion to reopen as untimely because it was filed over three years after the

BIA’s final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i) (generally, a motion

to reopen must be filed within 90 days of final order of removal), and petitioners

did not show they were entitled to equitable tolling, see Iturribarria, 321 F.3d at

897 (deadline for filing motion to reopen can be equitably tolled “when a petitioner

is prevented from filing because of deception, fraud, or error, as long as the

petitioner acts with due diligence”).

      In light of this disposition, petitioners’ remaining contention is unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                     09-71512